                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

DONNA OWENS o/b/o I.D.,              )
                                     )
       Plaintiff,                    )      Civ. No. 1:20-00014-DSC
                                     )
v.                                   )
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
       Defendant.                    )

                                           ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), and in light of Defendant’s Motion, with Plaintiff’s consent, to remand this action for

further administrative proceedings, the Court hereby remands this case to Defendant, pursuant to

sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The Clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

       SO ORDERED.                 Signed: December 7, 2020




         Case 1:20-cv-00014-DSC Document 18 Filed 12/08/20 Page 1 of 1
